HARALSON, J.
The defendant was indicted for the murder of James Jones. The witness for the State, Jtshn Williams, testified to facts tending to show the guilt of defendant. On his cross-examination by defendant he was asked: “Did you buy any rations from Jim Jones?” And later on he was asked: “If that (the store of deceased) was not where he got his tobacco, sugar and other groceries?” The court sustained objections to these questions, and defendant excepted.
*15This evidence was sought to be introduced for the purpose of showing interest on the part of the witness against the defendant. The fact that deceased kept a small store, near where the witness lived, and that the witness traded with liim in the manner sought to be shown, does not, without more, indicate hostility or prejudice against the defendant — both independent facts, not of themselves implying a bad or revengeful feeling towards defendant, were not allowable.-Carpenter v. State, 98 Ala. 32.
Charges 1 and 2 have reference to murder in the 1st and 2d degree. Their refusal was not injurious to defendant, since he was convicted of manslaughter in the first degree.-Evans v. State, 109 Ala. 21.
There was no error in refusing charges 3, 7, 8 and 9. Each states that defendant, upon the facts hypothesized, should be acquitted, although under these facts the defendant might have been convicted of manslaughter in the second degree, or of an assault and battery, if he went into the fight willingly, or was at fault in bringing on the difficulty, though lie may not have intended to kill deceased, and though the weapon he used was such as would not ordinarily produce death.
Charges similar to these, Avere approved in Martin v. State, 90 Ala. 602; but those charges, as to the same point upon which we condemn the ones mentioned in this case, Avere erroneous, and must to that extent be overruled.
The 5th charge Avas properly refused, as there Avas evidence on Avhich defendant could be convicted of manslaughter in the first degree, which Avas done.
Charges 4 and 10 have reference to malice on defendant’s part. He was found guilty of manslaughter in the first degree, of which malice is not an element; and if erroneous, no injury was done.
Charge 11 assumes that defendant was free from fault in bringing on the difficulty.- It is also confused and calculated to mislead. The expression, “and the blow inadvertently and accidentally resulted in death,” is not the same as that the bloAV AAras inadvertently or accident*16ally struck, and death ensued' from such inadvertent and accidental striking.
Affirmed.